DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/09/2021. In virtue of this communication, claims 1 - 30 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 8, 10, 12, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (hereinafter “Kuang”) (Pub # US 2019/0357177 A1) in view of Rao et al. (hereinafter “Rao”) (Pub # US 2020/0163005 A1).
Regarding claims 1 and 18, Kuang discloses a method of wireless communication, comprising: 
transmitting or receiving a relay request of a first user equipment (UE) (see remote user equipment 101 in Fig. 1) via sidelink (see Fig. 1), the first UE being in a radio resource control (RRC) connected mode with a base station (see 103 in Fig. 1) (see 201 in Fig. 2, [0084], [0125], [0140], [0149] for the remote user equipment sends to the relay user equipment a request message carrying indication information, see [0092] for the remote user equipment is in a RRC connected mode with the base station) ; 
receiving or transmitting, via the sidelink, information of relay availability of a second UE (see relay user equipment 102 in Fig. 1) in an RRC inactive mode in response to the relay request (see [0108] - [0109] for the relay user equipment receives the request message sent by the remote user equipment, wherein the relay user equipment is in an RRC idle mode, see 301 in Fig. 3, [0110] for sends a response message corresponding to the request message to the remote user equipment by using the first/second target resource available in the relay communication period, see [0125] for the relay user equipment that can receive the solicitation, returns the response to the remote user equipment, to notify the remote user equipment that the relay user equipment can be accessed). 
Kuang does not disclose specifically an indication of relay availability and receiving a configuration from the base station for relay of communication from the base station over the sidelink between the first UE and the second UE.
In an analogous art, Rao discloses an indication of relay availability (see Rao, [0091], [0147], [0219] for the relay L-UE transmits the SL-RB configuration indication message for groupcast to the F-UEs prior to transmitting the data packets) and receiving a configuration from the base station for relay of communication from the base station over the sidelink between the first UE and the second UE (see Rao, [0204] for when the F-UE discovers more than one L-UEs in its coverage range and provides the IDs of the discovered L-UEs as candidate L-UEs to the gnB, the gnB (i.e., RAN node) selects one L-UE from the candidate L-UEs to be the group lead for the F-UE and sends the configuration information containing the ID of the selected L-UE to the F-UE, and the SL-RBs in the L-UE and F-UE can be configured to support direct SL transmissions between L-UE and F-UE and relaying upstream and downstream transmissions of data packets using the L-UE as a relay node).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Kuang, and have an indication of relay availability and receiving a configuration from the base station for relay of communication from the base station over the sidelink between the first UE and the second UE, as taught by Rao, thereby provides supporting sidelink communications in wireless networks and efficiently handling the Quality of Service (QoS) of sidelink communications, as discussed by Rao (see Rao, [0003] – [0004]). 
Regarding claims 2 and 19, Kuang in view of Rao disclose wherein transmitting or receiving the relay request of the first UE comprises transmitting, by the first UE, the relay request of the first UE (see Kuang, 201 in Fig. 2, [0084], [0125], [0140], [0149]), receiving or transmitting the indication of relay availability of the second UE comprises receiving, by the first UE, the indication of relay availability from one or more relay devices including the second UE, and receiving the configuration from the base station for relay of communication from the base station comprises receiving, by the first UE, the configuration from the base station for sidelink communication with the second UE to enable relayed communication between the first UE and the base station via the second UE, the method further comprising: transmitting, by the first UE, a notification to the base station of the relay availability of the one or more relay devices (see Rao, [0091], [0147], [0219] for indication message, and see [0204] for the F-UE discovers more than one L-UEs in its coverage range and provides the IDs of the discovered L-UEs as candidate L-UEs to the gnB and the gnB (i.e., RAN node) selects one L-UE from the candidate L-UEs to be the group lead for the F-UE and sends the configuration information containing the ID of the selected L-UE to both F-UE and L-UE to support direct SL transmissions between L-UE and F-UE and relaying data packets). The motivation would provide supporting sidelink communications in wireless networks and efficiently handling the Quality of Service (QoS) of sidelink communications, as discussed by Rao (see Rao, [0003] – [0004]).
Regarding claims 3 and 4, Kuang in view of Rao disclose sending, by the first UE, a measurement report comprising sidelink measurements for the one or more relay devices to the base station; wherein the measurement report includes an identifier for each of the one or more relay devices (see Rao, [0204] for the F-UE discovers more than one L-UEs in its coverage range (i.e. received RSRP from L-UE exceeds a threshold value) and provides the IDs of the discovered L-UEs as candidate L-UEs to the gnB). The motivation would provide supporting sidelink communications in wireless networks and efficiently handling the Quality of Service (QoS) of sidelink communications, as discussed by Rao (see Rao, [0003] – [0004]).
Regarding claim 5, Kuang in view of Rao disclose negotiating, by the first UE, with the second UE over the sidelink to establish the relay device for relaying the communication between the first UE and the base station (see Kuang, [0237] – [0239] for the remote UE sends, to the relay UE, the solicitation message which represents a request message used for relay discovery).
Regarding claims 6 and 20, Kuang in view of Rao disclose wherein transmitting or receiving the relay request of the first UE comprises receiving, by the second UE, the relay request of the first UE, and receiving or transmitting the indication of relay availability of the second UE comprises transmitting to the first UE or the base station, by the second UE, the indication of relay availability, and receiving the configuration from the base station for relay of communication from the base station comprises receiving, by the second UE, the configuration from the base station for sidelink communication with the first UE to enable the second UE to serve as a relay for relayed communication between the first UE and the base station (see Kuang, 201 in Fig. 2, [0084], [0125], [0140], [0149], and see Rao, [0204] with the same rational as in claims 2 and 19).
Regarding claim 7, Kuang in view of Rao disclose wherein the second UE comprises a mobile UE or a stationary UE (see Kuang, [0002] for the relay UE could be mobile phone).
Regarding claim 8, Kuang in view of Rao disclose wherein transmitting the indication of relay availability further includes broadcasting the indication of relay availability over the sidelink (see Rao, [0200] for the L-UE broadcast its ability to support a vehicle platoon to other UEs in its coverage area as part of the SL Discovery procedure). The motivation would provide supporting sidelink communications in wireless networks and efficiently handling the Quality of Service (QoS) of sidelink communications, as discussed by Rao (see Rao, [0003] – [0004]).
Regarding claim 10, Kuang in view of Rao disclose wherein transmitting to the first UE or the base station, by the second UE, the indication of relay availability comprises transmitting the indication of relay availability to the base station (see Kuang, 904 in Fig. 9, [0084], and see Rao, 2008 in Fig. 20, [0193]). The motivation would provide supporting sidelink communications in wireless networks and efficiently handling the Quality of Service (QoS) of sidelink communications, as discussed by Rao (see Rao, [0003] – [0004]).
Regarding claim 12, Kuang in view of Rao disclose sending, by the second UE, a measurement report comprising a sidelink measurement between the second UE and the first UE (see Rao, [0086] for the L-UE sends AS-level signaling messages including configure channel measurement and reporting between L-UE and F-UE).
4.	Claims 21 – 23, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (hereinafter “Rao”) (Pub # US 2020/0163005 A1) in view of Kuang et al. (hereinafter “Kuang”) (Pub # US 2019/0357177 A1).
Regarding claims 21 and 29, Rao discloses a method of wireless communication at a base station (i.e., RAN node/gNB 2002), comprising: 
receiving a notification that one or more relay devices (i.e., L-UE 506) are available for relaying communication between a user equipment (UE) (i.e., F-UE 508) and the base station, wherein the UE is in a radio resource control (RRC) connected mode with the base station (see [0204] for the F-UE discovers more than one L-UEs in its coverage range (i.e. received RSRP from L-UE exceeds a threshold value) and provides the IDs of the discovered L-UEs as candidate L-UEs to the gnB, and wherein the F-UE is in-coverage, where the F-UE establish RRC connection with the RAN node 2002); 
configuring the UE to relay the communication with the base station using sidelink communication with a relay device (one L-UE 506) from the one or more relay devices; and configuring the relay device to relay the communication between the UE and the base station using sidelink communication (see [0204] for the gnB selects one L-UE 506 from the candidate L-UEs to be the group lead for the F-UE 508 and sends the configuration information containing the ID of the selected L-UE to the F-UE 508, and after receiving the configuration information from the gnB, the SL-RBs in the L-UE 506 and F-UE 508 can be configured to support direct SL transmissions between L-UE 506 and F-UE 508 and relaying upstream and downstream transmissions of data packets using the L-UE 506 as a relay node).
Rao does not disclose specifically that the one or more relay devices are in an RRC inactive mode with the base station.
In an analogous art, Kuang discloses that the relay device is in an RRC inactive mode with the base station (see Kuang, [0108] - [0109] for the relay user equipment receives the request message sent by the remote user equipment, wherein the relay user equipment is in an RRC idle mode, thus inactive).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Rao, and have the relay device is in an RRC inactive mode with the base station thereby provides the relay UE finds the resource allocated by the base station for the resource in the relay communication period of the remote user equipment, as taught by Kuang (see Kuang, [0109] – [0111]). The motivation would provide the relay user equipment can independently select a resource such that avoiding a problem that excessive resources and power are consumed in the RRC connected mode, as discussed by Kuang (see Kuang, [0109]).
Regarding claims 22 and 23, Rao in view of Kuang disclose receiving a measurement report comprising sidelink measurements for the one or more relay devices from the UE; wherein the measurement report includes an identifier for each of the one more relay devices (see Rao, [0204] for the F-UE discovers more than one L-UEs in its coverage range (i.e. received RSRP from L-UE exceeds a threshold value) and provides the IDs of the discovered L-UEs as candidate L-UEs to the gnB).
Regarding claims 25 and 28, Rao in view of Kuang disclose wherein the notification is received from the relay device (see [0197], [0202] for group establishment between L-UE and the gNB); and transmitting a sidelink activation to the one or more relay devices to facilitate discovery prior to receiving the notification (see Rao, [0020], [0193] for the SL-RB parameters are pre-configured by receiving a sidelink radio bearer pre-configuration message sent by a gNB).
Allowable Subject Matter
5.	Claims 9, 11, and 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645